DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claims 10-13 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  In the original claim 9, the only process limitation is hydrothermal reaction which is standard in the art of making crystal laminate.  Thus the process as recited in the claim was deemed nominally symbolic.  New claims 10-13 added significant process limitations including reaction temperature, duration, molar ratio of the reactants, all of which were not presented in the original claims.  Thus the new claims are directed to an invention that is independent and distinct from the original claim 9.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalyani et al (“Hydrothermal Synthesis of SrTiO3 Mesocrystals: Single Crystal to Mesocrystal Transformation Induced by Topochemical Reactions”, 2012).
	Kalyani teaches method of making crystal laminate of an alkaline earth metal titanate, i.e. strontium titanate, the crystal is cubic (Figure 2a), has a primary particle diameter of less than 500 nm (Figure 2a), is layered with an orientation in a {100} plane direction (Figure 2b); the laminate has an average width of more than 1 m, an average thickness of more than 50 nm, and a (width/thickness) ratio of 10 to 100 (Figures 1(e) & 1(f)).  

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kalyani et al (“Hydrothermal Synthesis of SrTiO3 Mesocrystals: Single Crystal to Mesocrystal Transformation Induced by Topochemical Reactions”, 2012) in view of WO 2013115213.
	Claim 1:  Kalyani teaches method of making crystal laminate of an alkaline earth metal titanate, i.e. strontium titanate, the crystal is cubic (Figure 2a), has a primary particle diameter of less than 500 nm (Figure 2a), is layered with an orientation in a {100} plane direction (Figure 2b); the laminate has an average width of more than 1 m, an average thickness of more than 50 nm (Figures 1(e) & 1(f)).  The Kalyani method employs anatase titanium oxide nanowires as the precursor (Kalyani, page 4451, right column, last two paragraphs).  WO’213 teaches titanium oxide mesocrystal having excellent photocatalytic activity (WO’213, translation copy, page 2, 6th paragraph).  Therefore, the POSITA would have been motivated to utilize the titanium oxide mesocrystal of WO’213 as the precursor for making the crystal laminate of Kalyani in order to arrive at a product with improved photocatalytic properties.  The mesocrystal of WO’213 has a (width/thickness) ratio of 10 to 100 (WO’213, claim 1); therefore, the crystal laminate resulted from this mesocrystal precursor is expected to have a (width/thickness) ratio of 10 to 100.  
	Claim 5:  The mesocrystal of WO’213 has a surface area of 10m2/g or more (WO’213, claim 1); therefore, the crystal laminate resulted from this mesocrystal precursor is expected to have a surface area of 10m2/g or more.   
	Claims 4, 6, 8 and 14:  The titanium oxide mesocrystal precursor of the claimed invention is made according to the process of WO’213 (See instant specification, page 28, lines 20-23), and the crystal laminate of the claimed invention is formed by a process that is essentially identical to the process described by Kalyani (compare Kalyani’s hydrothermal crystallization process described at page 4451, right column, 2nd paragraph to the Example 1 described at 30, paragraph 0044 of the instant specification).  Therefore, it is expected that the crystal laminate resulted from the combination of Kalyani and WO’213 possesses the same morphologies as recited in claims 4, 6, 8 and 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



July 30, 2022